Case: 20-10071     Document: 00515797658          Page: 1    Date Filed: 03/26/2021




           United States Court of Appeals
                for the Fifth Circuit                          United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                March 26, 2021
                                   No. 20-10071                  Lyle W. Cayce
                                                                      Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Joel Reyna-Aragon,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:19-CR-275-1


   Before Elrod, Willett, and Engelhardt, Circuit Judges.
   Kurt D. Engelhardt, Circuit Judge:
          Joel Reyna-Aragon pleaded guilty to illegal reentry after removal from
   the United States in violation of 8 U.S.C. § 1326(a) and (b)(1). Applying the
   2018 Guidelines, the district court sentenced him within the Guidelines
   range to 60 months of imprisonment. He now appeals his sentence, arguing
   that the district court committed ex post facto error by sentencing him
   pursuant to the 2018 Guidelines (those in effect when he was sentenced),
   rather than the more lenient 2016 Guidelines (those in effect when he
   committed his offense). He also argues that the district court erred under the
Case: 20-10071      Document: 00515797658          Page: 2    Date Filed: 03/26/2021




                                    No. 20-10071


   Fifth Amendment’s Due Process Clause by considering a bare arrest record
   at sentencing. We AFFIRM.
                                          I.
          Reyna-Aragon, a native and citizen of Mexico, relocated to the United
   States as a child. He was granted legal permanent resident status on March
   28, 2001, but subsequent criminal activity rendered him deportable. In April
   2001, he pleaded guilty in Texas state court to felony sexual assault of a child
   under 17 (“child sex conviction”) and was sentenced to five years of
   deferred-adjudication probation. In July 2001, he was arrested in Texas on a
   separate sexual assault charge (“sexual assault arrest”), which ultimately was
   “no billed.” Reyna-Aragon was ordered removed from the United States to
   Mexico in February 2004.
          Shortly after Reyna-Aragon was removed, he reentered the United
   States. In May 2004, a Texas state court revoked his probation for the child
   sex conviction and imposed a two-year prison sentence. In August 2005, after
   his sentence expired, he was ordered removed to Mexico for the second time.
   Over the next several years, he reentered the United States at least twice
   more and sustained Texas state court convictions for failure to register as a
   sex offender, failure to identify himself to a law enforcement officer, and
   driving while intoxicated (“DWI”).
          In May 2019, Reyna-Aragon was indicted in the Northern District of
   Texas for illegally reentering the United States after removal in violation of
   8 U.S.C. § 1326(a) and (b)(1). He pleaded guilty to the charge without a plea
   agreement. In advance of Reyna-Aragon’s January 2020 sentencing, a
   probation officer prepared a presentence report (“PSR”). The probation
   officer determined that Reyna-Aragon’s illegal reentry offense concluded on
   January 28, 2018, while the 2016 Guidelines were still effective. The
   probation officer initially applied the 2016 Guidelines in the PSR, reasoning




                                          2
Case: 20-10071          Document: 00515797658                Page: 3       Date Filed: 03/26/2021




                                            No. 20-10071


   that use of the 2018 Guidelines (those in effect at sentencing) would violate
   the Constitution’s Ex Post Facto Clause. Under the 2016 Guidelines, Reyna-
   Aragon received a total offense level of 17, including a four-level
   § 2L1.2(b)(2)(D) enhancement for his felony child sex conviction, and a
   Guidelines range of 37–46 months of imprisonment.
           The Government objected to the probation officer’s use of the 2016
   Guidelines, arguing that application of the 2018 Guidelines was required and
   would not result in an ex post facto violation. The probation officer agreed
   with the Government and issued a revised PSR that applied the 2018
   Guidelines and dismissed all previous ex post facto concerns. Under the 2018
   Guidelines, Reyna-Aragon received a total offense level of 21, including an
   eight-level § 2L1.2(b)(2)(B) enhancement for his felony child sex conviction,
   and a Guidelines range of 57–71 months of imprisonment.
           Reyna-Aragon objected to the revised PSR, arguing that the Ex Post
   Facto Clause barred retroactive application of the 2018 Guidelines, because
   it yielded a more onerous sentencing range than the 2016 Guidelines in effect
   at the time of his illegal reentry offense. He contended that the district court
   was required to apply the 2016 Guidelines. At issue was the § 2L1.2(b)(2)
   enhancement. Under the 2018 Guidelines, Reyna-Aragon received an eight-
   level § 2L1.2(b)(2)(B) enhancement because, before his first removal, he
   engaged in conduct resulting in a felony conviction for which he ultimately
   received a two-year prison sentence.1 But under the 2016 Guidelines, Reyna-
   Aragon would not have received the § 2L1.2(b)(2)(B) enhancement because,
   before his first removal, the probation on his felony conviction had not yet


           1
            U.S.S.G. § 2L1.2(b)(2)(B) (2018) (“If, before the defendant was ordered . . .
   removed from the United States for the first time, the defendant engaged in criminal
   conduct that, at any time, resulted in . . . a conviction for a felony offense . . . for which the
   sentence imposed was two years or more, increase by 8 levels.”).




                                                   3
Case: 20-10071          Document: 00515797658                 Page: 4        Date Filed: 03/26/2021




                                             No. 20-10071


   been revoked, and he had not yet received a prison sentence.2 Instead, he
   would only have received a four-level § 2L1.2(b)(2)(D) enhancement.3
   Reyna-Aragon’s objection was overruled by the district court, which adopted
   the revised PSR and applied the 2018 Guidelines at sentencing.
            In arguing for a “midpoint to higher” sentence within the 2018
   Guidelines range (57–71 months), the Government contended that Reyna-
   Aragon posed a danger to the safety of the community, citing his state court
   convictions and two prior removals. The Government further noted Reyna-
   Aragon’s sexual assault arrest, stating that “it was no billed, but it was
   deemed serious enough that I think his community supervision was
   extended.”
            After hearing from the parties, the district court stated,
            I think that the prior [child sex conviction] is—you know, it
            may have been 20 years ago, but it’s very serious. And then he
            has another one that he got arrested for. . . . I know he was
            adjudicated guilty [of the child sex offense]. And then, you
            know . . . he had two years to do. So it is a serious offense.



            2
              At the time, the Fifth Circuit interpreted U.S.S.G. § 2L1.2(b)(2)(B) (2016) to
   apply only if the defendant’s probation was revoked, and the sentence imposed, prior to his
   first removal. United States v. Franco-Galvan, 864 F.3d 338 (5th Cir. 2017). The 2018
   Guidelines amended § 2L1.2(b)’s text and application notes to specifically nullify Franco-
   Galvan. U.S.S.G. § 2L1.2(b)(2) (2018); U.S.S.G. supp. app. C, amend. 809 (“[T]he length
   of a sentence imposed for purposes of § 2L1.2(b)(2) . . . should include any additional term
   of imprisonment imposed upon revocation of probation, suspended sentence, or supervised
   release, regardless of whether the revocation occurred before or after the defendant’s first (or any
   subsequent) order of removal.” (emphasis added)).
            3
             U.S.S.G. § 2L1.2(b)(2)(D) (2016) (“If, before the defendant was ordered . . .
   removed from the United States for the first time, the defendant sustained . . . a conviction
   for any other felony offense . . . increase by 4 levels.”); see Franco-Galvan, 864 F.3d at 340–
   43 (four-level enhancement under § 2L1.2(b)(2)(D) (2016) applied to defendant who
   sustained felony conviction and only received probation before his first removal).




                                                    4
Case: 20-10071     Document: 00515797658           Page: 5   Date Filed: 03/26/2021




                                    No. 20-10071


          ...
          And then you have the failure to register as a sex offender,
          which is serious; he’s not following his obligations. And he got
          in trouble for that. He got convicted of a crime for that [and]
          failure to identify, same time. And then a DWI, which he was
          involved in a crash. So all that is very serious. And we have
          another sexual assault arrest, not a prosecution, but,
          nonetheless, an arrest in 2001. So we have all those serious
          crimes, and he has been here twice.
          So I think really for the safety of the community, to promote
          respect for the law and to provide just punishment and all the
          other [18 U.S.C. § 3553(a)] factors, that 60 months is right. 60
          months is not the very bottom, but it’s at the bottom of the
          range, and it will do for me. 60 months is not too much, not
          more than it should be to carry out the purposes of our
          sentencing statutes.
   After Reyna-Aragon reiterated his ex post facto objection, the district court
   continued,
          I want to say—and I don’t ever say this. But I would have given
          him 60 months if the ex post facto law had been in place or not,
          because I think [the child sex conviction] is a serious enough
          offense. And it was not that long ago, 20 years, but it’s still a
          serious offense, so I would have done it anyway.
   The district court issued a final judgment sentencing Reyna-Aragon to 60
   months of imprisonment.
          Reyna-Aragon timely appealed. Relying on United States v. Martinez-
   Ovalle, 956 F.3d 289 (5th Cir. 2020), he argues that the district court erred
   by applying the 2018 Guidelines in effect at sentencing, because the Ex Post
   Facto Clause required application of the more lenient 2016 Guidelines in
   effect at the time of his illegal reentry offense. The Government concedes the
   ex post facto error but contends that this error was harmless, because the
   district court stated that it would have imposed a 60-month sentence



                                          5
Case: 20-10071      Document: 00515797658          Page: 6   Date Filed: 03/26/2021




                                    No. 20-10071


   notwithstanding any ex post facto error. Reyna-Aragon additionally argues
   that the district court erred under the Due Process Clause of the Fifth
   Amendment by relying on a bare arrest record of his sexual assault arrest at
   sentencing.
                                         II.
          This court reviews the district court’s interpretation and application
   of the Sentencing Guidelines de novo. Martinez-Ovalle, 956 F.3d at 292.
   Although “[t]here is no dispute but that a district court commits procedural
   error by improperly calculating the [G]uidelines range,” reversal is
   unwarranted if the error was harmless, “that is[,] the error did not affect the
   district court’s selection of the sentence imposed.” United States v.
   Richardson, 676 F.3d 491, 511 (5th Cir. 2012) (internal quotation marks and
   citation omitted). “The party seeking to uphold the sentence”—here, the
   Government—has the burden of demonstrating the error’s harmlessness.
   United States v. Garcia-Figueroa, 753 F.3d 179, 192 (5th Cir. 2014).
                                        III.
   A. Ex Post Facto Sentencing Error
          We are not bound by the Government’s concession of an ex post facto
   sentencing error and give the issue independent review. See United States v.
   Hope, 545 F.3d 293, 295 (5th Cir. 2008). Generally, a district court must
   apply the version of the Sentencing Guidelines in effect at the time of
   sentencing. United States v. Kimler, 167 F.3d 889, 893 (5th Cir. 1999).
   However, when application of the Guidelines effective at sentencing
   generates a higher sentencing range than application of the Guidelines
   effective at the time of the defendant’s offense, “the Ex Post Facto Clause
   obligates the district court to apply the older, more lenient Guidelines.”
   Martinez-Ovalle, 956 F.3d at 292 & n.13 (citing U.S. CONST. art I, § 9, cl. 3
   (“No . . . ex post facto Law shall be passed.”)).




                                          6
Case: 20-10071      Document: 00515797658          Page: 7    Date Filed: 03/26/2021




                                    No. 20-10071


          The parties agree that the district court committed ex post facto error
   under Martinez-Ovalle. Indeed, the facts of Martinez-Ovalle are nearly
   identical to the present case. Reyna-Aragon and the Martinez-Ovalle
   defendant both sustained state court felony convictions for which they
   initially received probation. Id. at 291. Both individuals subsequently were
   removed from the United States for the first time, reentered the country, had
   their probations revoked, and received two-year prison sentences. Id. Both
   later pleaded guilty to illegal reentry after removal in federal district court.
   Id. Their illegal reentry offenses both occurred while the 2016 Guidelines
   were in effect, and their sentencing proceedings both occurred while the 2018
   Guidelines were in effect. Id. at 290–91. The district courts sentenced both
   individuals under the 2018 Guidelines and imposed eight-level §
   2L1.2(b)(2)(B) enhancements based on their state court felony convictions,
   which accounted for their two-year prison sentences. Id. at 291. If both
   individuals had been sentenced under the 2016 Guidelines, as interpreted by
   our court in Franco-Galvan, the district courts would have considered only
   their probations on the felony convictions in calculating the § 2L1.2(b)(2)
   enhancements; consequently, both would have received lesser four-level
   enhancements under § 2L1.2(b)(2)(D). Id. at 291–92 & nn.6–7.
          Because the Martinez-Ovalle defendant would have received a lower
   Guidelines range under the 2016 Guidelines, we held that the district court’s
   application of the more stringent 2018 Guidelines violated the Ex Post Facto
   Clause. Id. at 294–95. Similarly, Reyna-Aragon received a Guidelines range
   of 57–71 months under the 2018 Guidelines but would have received a lower
   range of 37–46 months under the 2016 Guidelines. Accordingly, the district
   court committed ex post facto error when it applied the more onerous 2018
   Guidelines in effect at the time of Reyna-Aragon’s sentencing, rather than
   the more lenient 2016 Guidelines in effect at the time of his illegal reentry
   offense. See id. at 294–95.




                                          7
Case: 20-10071      Document: 00515797658          Page: 8   Date Filed: 03/26/2021




                                    No. 20-10071


   B. Whether the Error Was Harmless
          Citing Molina-Martinez v. United States, 136 S. Ct. 1338 (2016), Reyna-
   Aragon argues that there is a presumption that the district court committed
   reversible error, because it based his sentence on an incorrect Guidelines
   range. However, Molina-Martinez established no such presumption.
   Although the Supreme Court in that case observed that, “[i]n most cases[,]
   a defendant who has shown that the district court mistakenly deemed
   applicable an incorrect, higher Guidelines range has demonstrated a
   reasonable probability of a different outcome,” it also explicitly recognized
   an exception to that general rule when the record shows that “the district
   court thought the sentence it chose was appropriate irrespective of the
   Guidelines range.” Molina-Martinez, 136 S. Ct. at 1346; see United States v.
   Sanchez-Hernandez, 931 F.3d 408, 411 (5th Cir. 2019) (observing that,
   although Molina-Martinez predicted that erroneous calculation of Guidelines
   range normally would suffice to establish effect on defendant’s substantial
   rights, it did not establish presumption).
          We recognize two ways by which the Government can show that a
   Guidelines error was harmless. “One is to show that the district court
   considered both ranges (the one now found incorrect and the one now
   deemed correct) and explained that it would give the same sentence either
   way.” United States v. Guzman-Rendon, 864 F.3d 409, 411 (5th Cir. 2017).
   The sentencing transcript does not show that the district court expressly
   considered the correct Guidelines range of 37–46 months.
          The other approach to showing harmlessness is twofold. First, the
   Government must convincingly demonstrate that the district court would
   have imposed a sentence outside the properly calculated Guidelines range for
   the same reasons it provided at the sentencing hearing. United States v.
   Ibarra–Luna, 628 F.3d 712, 718–19 (5th Cir. 2010). Second, the Government




                                          8
Case: 20-10071      Document: 00515797658          Page: 9   Date Filed: 03/26/2021




                                    No. 20-10071


   must demonstrate that the “sentence the district court imposed was not
   influenced in any way by the erroneous Guidelines calculation,” but rather
   was based on “independent factors.” Id. at 719. The Government bears a
   “heavy burden” under this approach. Id. at 717.
          Citing the seriousness of Reyna-Aragon’s criminal history, the district
   court stated that a 60-month sentence was appropriate under the § 3553(a)
   factors, with an emphasis on protecting the community, promoting respect
   for the law, and providing just punishment. The district court then explicitly
   stated that it would have imposed the same 60-month sentence if its use of
   the 2018 Guidelines constituted ex post facto error, given the seriousness of
   Reyna-Aragon’s child sex conviction. This statement convincingly
   demonstrates that the district court would have imposed a sentence outside
   the properly calculated Guidelines range for the same overarching reason it
   provided at the sentencing hearing: the seriousness of Reyna-Aragon’s
   criminal history. Ibarra–Luna, 628 F.3d at 718–19.
          Next, the Government must demonstrate that the district court “was
   not influenced in any way by the erroneous Guidelines calculation” in
   selecting the 60-month sentence. See id. at 719. We have found that a district
   court was influenced by an erroneous Guidelines calculation when the
   district court (1) selected a sentence that “coincide[d] with the lowest end of
   the improperly calculated [G]uideline[s] range”; and (2) “expressly stated
   that [the defendant’s] prior conduct was ‘sufficient to justify a sentence
   within [the erroneous Guidelines range].’” United States v. Martinez-Romero,
   817 F.3d 917, 925–26 (5th Cir. 2016) (per curiam).
          In another case, we affirmed the sentence of a defendant who had been
   sentenced at the bottom of an arguably erroneous Guidelines range. United
   States v. Castro-Alfonso, 841 F.3d 292, 297–99 (5th Cir. 2016). In reaching an




                                          9
Case: 20-10071     Document: 00515797658           Page: 10    Date Filed: 03/26/2021




                                    No. 20-10071


   alternative holding that any error was harmless, we cited the following
   passage from the district court’s pronouncement of sentence:
          In imposing [the 46–month] sentence the Court has considered
          all the 3553(a) factors. The Court believes that its ruling on the
          objection is correct. But if the Court is in error, the Court,
          nonetheless, would impose the same sentence noting that it’s
          reflected in the transcript itself, the offense was one that
          involved burglary of a dwelling. So the Court would impose the
          same sentence even if it is in error as to the enhancement here.
   Id. at 298 (alteration in original). Based on this passage, we concluded that
   the district court did not “beat around the bush” or “equivocate” in
   selecting the sentence; rather, the district court “elaborated upon [its]
   reasoning and stated plainly that the court would have imposed the same
   sentence regardless of whether the court was in error.” Id. We further found
   that the district court’s “firm, plain, and clear” expression of its reasoning
   in Castro-Alfonso was distinguishable from Martinez-Romero, where there was
   record evidence of the district court’s improper influence by an erroneous
   sentencing range. Id. at 298–99; c.f. Martinez-Romero, 817 F.3d at 925–26.
          Although Reyna-Aragon’s 60-month sentence did not coincide with
   the lowest end of the erroneous Guidelines range of 57–71 months, c.f.
   Martinez-Romero, 817 F.3d at 925–26, he contends that the district court
   demonstrated that it was influenced by the erroneous range when it stated
   that “60 months is not the very bottom, but it’s at the bottom of the range,
   and it will do for me.” For the following reasons, we find that this statement,
   read in the context of the entire sentencing transcript, was simply an
   observation of where the 60-month sentence happened to fall—not an
   express justification of that sentence within and based upon the erroneous
   Guidelines range.




                                         10
Case: 20-10071     Document: 00515797658           Page: 11   Date Filed: 03/26/2021




                                    No. 20-10071


          First, the district court explicitly instructed the Government to
   present its sentencing argument without reference to the erroneous
   Guidelines range:
          GOVERNMENT: Your Honor, I certainly think a sentence
          within the guidelines—
          DISTRICT COURT: I mean, I want to hear what you have to
          say. Just . . . don’t say within the guidelines. Let me hear what
          you have to say, really.
   Second, the district court’s reference to the location of the 60-month
   sentence within the erroneous Guidelines range was made in the context of
   its broader discussion of the independent reasons for selecting that sentence.
   Specifically, the district court explained that “60 months is not too much,
   not more than it should be to carry out the purposes of our sentencing
   statutes,” including protecting the community, promoting respect for the
   law, and providing just punishment. Finally, as discussed above, the district
   court expressly stated that it would have imposed the 60-month sentence
   regardless of whether its use of the 2018 Guidelines constituted ex post facto
   error, given Reyna-Aragon’s criminal history.
          Thus, the record reflects that the district court justified Reyna-
   Aragon’s 60-month sentence on factors independent from the erroneous
   Guidelines range. See Ibarra–Luna, 628 F.3d at 719; c.f. Martinez-Romero, 817
   F.3d at 925–26. Additionally, the district court’s “firm, plain, and clear”
   statement that a 60-month sentence was appropriate regardless of any ex post
   facto error closely resembles the statement upon which we based our
   harmlessness holding in Castro-Alfonso. See 841 F.3d at 298–99. Accordingly,
   we find that the district court was not influenced by the erroneous Guidelines
   calculation in imposing Reyna-Aragon’s 60-month sentence. See Ibarra–
   Luna, 628 F.3d at 719.




                                         11
Case: 20-10071     Document: 00515797658            Page: 12    Date Filed: 03/26/2021




                                     No. 20-10071


          For the foregoing reasons, we find that the Government has satisfied
   its “heavy burden” of proving that the district court’s Guidelines error was
   harmless. See id. at 717–19.
   C. Bare Arrest Record
          Reyna-Aragon contends that the district court violated the Due
   Process Clause at sentencing by considering the PSR’s description of his no-
   billed Texas sexual assault arrest, which he characterizes as a bare arrest
   record. He argues that he preserved this challenge in the district court, citing
   the following statement made by his defense counsel at sentencing: “Not
   having the full case report, it’s difficult for us to gauge exactly what
   happened.” However, this statement, on its face, hardly constitutes an
   objection to the district court’s reliance on a bare arrest record. Further, after
   reviewing the sentencing transcript, we find that defense counsel’s statement
   referred to Reyna-Aragon’s child sex conviction, not his sexual assault arrest.
          Because Reyna-Aragon did not raise this issue in the district court,
   plain error review applies. See United States v. Williams, 620 F.3d 483, 493
   (5th Cir. 2010). To succeed, he must show a clear or obvious error that affects
   his substantial rights, that is, the error “affected the outcome of the district
   court proceedings.” Puckett v. United States, 556 U.S. 129, 135 (2009)
   (quoting United States v. Olano, 507 U.S. 725, 734 (1993)). If he makes this
   showing, we have the discretion to correct the error if it has a serious effect
   on “the fairness, integrity or public reputation of judicial proceedings.” Id.
   (quoting Olano, 507 U.S. at 736).
          “It is well-established that prior criminal conduct not resulting in a
   conviction may be considered by the sentencing judge.” United States v.
   Lopez-Velasquez, 526 F.3d 804, 807 (5th Cir. 2008) (per curiam) (citing
   United States v. Jones, 444 F.3d 430, 434 (5th Cir. 2006)). Nevertheless, “for
   a non-Guidelines sentence, just as for a Guidelines sentence, it is error for a




                                          12
Case: 20-10071     Document: 00515797658            Page: 13   Date Filed: 03/26/2021




                                     No. 20-10071


   district court to consider a defendant’s ‘bare arrest record’ at sentencing.”
   United States v. Johnson, 648 F.3d 273, 278 (5th Cir. 2011). “The term ‘bare
   arrest record,’ in the context of a PSR describes the reference to the mere
   fact of an arrest—i.e. the date, charge, jurisdiction and disposition—without
   corresponding information about the underlying facts or circumstances
   regarding the defendant’s conduct that led to the arrest.” United States v.
   Harris, 702 F.3d 226, 229 (5th Cir. 2012) (per curiam). Generally, a PSR has
   sufficient indicia of reliability and its facts may be adopted without further
   inquiry if an adequate evidentiary basis is provided and the defendant does
   not offer rebuttal evidence or otherwise show that the PSR’s information is
   not reliable. Id. at 230–31. A no-bill under Texas law is “nothing more than
   the decision by a particular grand jury that the specific evidence before it did
   not convince it to charge the defendant with an offense,” and “[b]y itself, the
   no-bill cannot transform a factual recitation with sufficient indicia of
   reliability into one that lacks such indicia.” United States v. Fields, 932 F.3d
   316, 323 (5th Cir. 2019), cert. denied, 140 S. Ct. 1299 (2020).
          In addition to the date, charge, jurisdiction, and disposition of the
   Reyna-Aragon’s sexual assault arrest, the PSR described the allegations
   contained in the criminal complaint, including the identity of the alleged
   victim and the specific conduct of the alleged offense:
          According to the Criminal Complaint, on or about July 1, 2001,
          the defendant did knowingly and intentionally: with the
          specific intent to commit the offense of sexual assault of [C.
          A.], by placing his hand on her breasts and unfasten[ing] her
          shorts against her will, which amounted to more than mere
          preparation that tended but failed to effect the commission of
          the offense intended.
   See TEX. CODE CRIM. PROC. arts. 15.04 & 15.05 (criminal complaint affidavit
   “must show that the accused has committed some offense against the laws of
   the State, either directly or that the affiant has good reason to believe, and




                                          13
Case: 20-10071     Document: 00515797658            Page: 14    Date Filed: 03/26/2021




                                     No. 20-10071


   does believe, that the accused has committed such offense”). Thus, the PSR
   contained corresponding information detailing the conduct that led to Reyna-
   Aragon’s sexual assault arrest. See Harris, 702 F.3d at 229. Because there was
   an adequate evidentiary basis and Reyna-Aragon did not offer rebuttal
   evidence or show that the information was not reliable, the PSR was reliable,
   and the district court was permitted to adopt it. See id. at 230–31.
          In questioning the correctness of the district court’s reliance on the
   PSR’s description of his sexual assault arrest, Reyna-Aragon again cites to his
   defense counsel’s statement at sentencing regarding the district court’s
   inability to know “exactly what happened” as to that arrest. As explained
   above, defense counsel’s statement referred to Reyna-Aragon’s child sex
   conviction, not his sexual assault arrest. Citing another statement made by
   the district court at sentencing, Reyna-Aragon asserts that the district court
   acknowledged its lack of knowledge and reliable evidence about the sexual
   assault allegation. Read in context, the district court does not express any
   doubt regarding the veracity of the sexual assault allegation; rather, the
   district court merely admits its inability to verify whether Reyna-Aragon’s
   community supervision had been extended following the sexual assault
   arrest, as had been previously alleged by the Government at the sentencing
   hearing.
          Finally, Reyna-Aragon fails to show that the district court’s reliance
   on the PSR’s description of his sexual assault arrest affected his substantial
   rights. See Puckett, 556 U.S. at 135. In concluding that the § 3553(a) factors
   supported a 60-month sentence, the district court did not simply rely on
   Reyna-Aragon’s sexual assault arrest; it additionally based its sentencing
   decision on his multiple reentries into the United States and his Texas state
   court convictions for sexual assault of a child under 17, failure to register as a
   sex offender, failure to identify himself to a law enforcement officer, and
   DWI. Reyna-Aragon has not shown that he would have received a lower



                                          14
Case: 20-10071        Document: 00515797658         Page: 15    Date Filed: 03/26/2021




                                     No. 20-10071


   sentence but for the consideration of his sexual assault arrest. See Williams,
   620 F.3d at 495–96.
          For the foregoing reasons, we find that the PSR’s description of
   Reyna-Aragon’s sexual assault arrest was not a “bare arrest record.” See
   Harris, 702 F.3d at 229–31. Reyna-Aragon fails to show that the district court
   committed any error—much less clear or obvious error—affecting his
   substantial rights in its reliance on this description at sentencing. See Puckett,
   556 U.S. at 135.
                                          IV.
          For the foregoing reasons, we AFFIRM the district court’s final
   judgment sentencing Reyna-Aragon to 60 months of imprisonment.




                                          15